Citation Nr: 0507883	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-22 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a fracture of the right 
5th metatarsal and right 5th phalanx, claimed as secondary to 
the service-connected residuals of a right malleolus 
fracture.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from August 1971 to March 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the claim.

The record reflects that the veteran's Notice of Disagreement 
also addressed the denial of a temporary total rating based 
on the need for treatment and convalescence of the fracture 
to the right 5th metatarsal and right 5th phalanx.  Although 
this issue was not included as part of the August 2003 
Statement of the Case (SOC), it was included as part of the 
August 2004 Supplemental Statement of the Case (SSOC).  
Moreover, in the cover letter to the SSOC, the RO 
specifically informed the veteran that he had to submit a 
Substantive Appeal on this issue within 60 days in order to 
perfect his appeal.  As no timely Substantive Appeal appears 
to be of record, the Board has no jurisdiction to address 
this issue.  See 38 C.F.R. §§ 20.200, 20.302.  In any event, 
for the reasons stated below, the Board finds that service 
connection is not warranted for right 5th metatarsal and 
right 5th phalanx.  As the provisions of 38 C.F.R. §§ 4.29 
and 4.30 mandate that temporary total ratings for treatment 
and convalescence are only for service-connected 
disabilities, this claim would have been denied.


FINDINGS OF FACT

1.  All reasonable development necessary for the equitable 
disposition of the instant case has been completed.

2.  The veteran did not sustain a fracture to the right 5th 
metatarsal and/or right 5th phalanx during active service.

3.  The preponderance of the evidence is a against the 
finding that the right 5th metatarsal and right 5th phalanx 
fractures are causally related to the service-connected 
residuals of a right malleolus fracture.


CONCLUSION OF LAW

Service connection is not warranted for a fracture of the 
right 5th metatarsal and right 5th phalanx.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in September 2001, which was 
clearly before the March 2002 rating decision which is the 
subject of this appeal.  This correspondence specifically 
noted the VCAA, addressed the requirements for a grant of 
service connection, informed the veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or submit any evidence that was relevant to the 
case.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  Moreover, the RO sent similar 
correspondence to the veteran in November 2004 which 
specifically referred to the issue currently on appeal.  

In addition, the veteran has been provided with a copy of the 
appealed rating decision, the August 2003 SOC, and the August 
2004 SSOC which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  Further, he indicated that 
he did not want a Board hearing in conjunction with this 
appeal.  Moreover, for the reasons stated below, the Board 
finds that the preponderance of the evidence is against the 
claim.  Accordingly, no additional development to include a 
medical examination and/or opinion is warranted based on the 
facts of this case.  Consequently, the Board concludes that 
the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran contends that the weakness and 
instability of his service-connected right ankle disorder 
(residuals of a right malleolus fracture) was a major 
contributing factor and cause of his fractures to the right 
5th metatarsal and right 5th phalanx.  However, it does not 
appear from the statements provided by and on behalf of the 
veteran that he provides any specific details in support of 
this contention.

The veteran's service medical records reflect that he 
sustained a fracture to the right medial malleolus in May 
1981.  His records indicate he was treated for other foot 
problems during active service, to include callous formations 
of the plantar surface of both feet.  Nevertheless, nothing 
in these records indicate the veteran sustained any fractures 
to the right 5th metatarsal and/or right 5th phalanx while on 
active duty.

Service connection was established for residuals of the right 
malleolus fracture by a September 1983 rating decision.  
Further, the record reflects that the veteran is also 
service-connected for bilateral pes planus, as well as 
hammertoe deformities of the left foot.

A private medical statement, dated in November 2001, notes 
that the veteran was treated in February 2000 for a very 
painful, swollen right foot.  It was noted that the veteran 
reported that during the night, approximately 7 to 10 days 
earlier, he kicked the end of the bed which brought tears to 
his eyes.  He reported that he lost his balance, sat on the 
floor, rubbed the foot, and then presented to the bathroom.  
He further reported that he iced his foot over several days 
thinking it would go down, but it did not, and he then 
presented for treatment.  X-rays revealed a fracture of the 
base of the phalanx and a partial crush fracture of the 5th 
metatarsal head.  Overall impressions were fracture 5th 
metatarsal; fracture 5th phalanx; and laceration, infection, 
and cellulitis.

A February 2001 VA joints examination noted, in part, that X-
rays of the right foot revealed evidence of a previous 5th 
metatarsal resection, as well as hammertoes and osteophytic 
lipping.

No competent medical opinion is of record which relates the 
etiology of the veteran's fractures of the right 5th 
metatarsal and/or 5th phalanx to his active service, to 
include as secondary to the service-connected residuals of a 
right malleolus fracture.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a fracture of the right 5th 
metatarsal and right 5th phalanx, to include as secondary to 
the service-connected residuals of a right malleolus 
fracture.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that there is no evidence in the 
service medical records to indicate the veteran sustained 
fractures to the right 5th metatarsal and/or 5th phalanx while 
on active duty, nor does the veteran contend otherwise.  As 
indicated above, the veteran has asserted that the weakness 
and instability of his service-connected residuals of a right 
malleolus fracture contributed to these post-service 
fractures.

The record confirms that the veteran sustained fractures to 
the right 5th metatarsal and 5th phalanx in February 2000.  
However, the record reflects that this fracture was due to a 
post-service injury that occurred when he kicked the end of 
his bed at night.  Nothing in the competent medical evidence 
supports a finding that the service-connected residuals of 
the right malleolus fracture, nor any of the veteran's other 
service-connected disabilities, caused or contributed to this 
injury.  Consequently, the Board concludes that the 
preponderance of the evidence is against this claim.

In making the above determination, the Board considered 
whether a medical examination was warranted pursuant to 
38 C.F.R. § 3.159(c)(4).  This regulation provides that an 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  Here, as detailed above, the medical 
evidence reflects that the right 5th metatarsal and 5th 
phalanx fractures were due to a post-service injury that was 
unrelated to his service-connected disabilities.  
Accordingly, the Board finds that no medical examination or 
opinion is necessary in the instant case as the preponderance 
of the evidence is unfavorable.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for right 5th metatarsal and right 5th phalanx, to 
include as secondary to the service-connected residuals of a 
right malleolus fracture.  Therefore, this claim must be 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a fracture of the right 
5th metatarsal and right 5th phalanx, claimed as secondary to 
the service-connected residuals of a right malleolus 
fracture, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


